Exhibit 10.1

LOCK-UP AGREEMENT

This LOCK-UP AGREEMENT, as may be amended, supplemented or modified from time to
time in accordance with the terms hereof, is made as October 31, 2018 (this
“Agreement”) by and between TransEnterix, Inc., a Delaware corporation (the
“Parent”), and MST Medical Surgery Technologies Ltd., an Israeli private company
(the “Investor”).

RECITALS

WHEREAS, the Parent and two of the Parent’s subsidiaries have entered into that
certain Asset Purchase Agreement, dated as of September 23, 2018 (the “Purchase
Agreement”) with the Investor pursuant to which, at the Closing, Parent and the
Buyers acquired substantially all of the Assets and IP Assets of the Investor
(the “Transaction”). All capitalized terms used in this Agreement without
definition have the meanings set forth in the Purchase Agreement.

WHEREAS, part of the consideration paid under the Purchase Agreement was
3,150,000 shares of the Parent’s common stock (“Common Stock”), par value $0.001
per share (the “Initial Shares”) as a transaction under Regulation S, and, under
the Purchase Agreement, the Parent may issue additional shares of the Parent’s
Common Stock to the Investor as “Additional Consideration” under the Purchase
Agreement, if issued (the “Additional Shares” and with the Initial Shares, the
“Shares”).

WHEREAS, as a condition and inducement to the Parent entering into the
Transaction and incurring the obligations set forth therein, the Investor agrees
to be bound by the covenants contained in this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and adequacy
of which are hereby acknowledged, the parties hereto agree as follows:

AGREEMENT

1. Definitions and Interpretation.

(a) Certain Definitions. As used in this Agreement, the following terms have the
meanings indicated:

“Additional Shares” has the meaning set forth in the Recitals.

“Additional Shares Issuance Date” means the date, if any, that the Additional
Shares are issued to the Investor and/or the Escrow Agent in accordance with the
provisions of the Purchase Agreement.

“Agreement” has the meaning set forth in the Preamble.

“Business Day” means a day other than a Saturday, Sunday or other day on which
banks located in New York, New York are authorized or required by law to close.



--------------------------------------------------------------------------------

“Closing Date” shall mean the Closing Date as such term is defined in the
Purchase Agreement.

“Common Stock” has the meaning set forth in the Recitals.

“Escrow Agreement” means the Escrow Agreement entered into among the Investor,
the Parent and the Escrow Agent in connection with the Purchase Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

“Initial Shares” has the meaning set forth in the Recitals.

“Investor” has the meaning set forth in the Preamble.

“Lock-up Period,” means, with respect to the Initial Shares, each of (i) the
period commencing on the Closing Date to and including the date that is six
(6) months following the Closing Date (the “First Lock-up Period”); (ii) the
period commencing on the Closing Date to and including the date that is twelve
(12) months following the Closing Date (the “Second Lock-up Period”); and
(iii) the period commencing on the Closing Date to and including the date that
is eighteen (18) months following the Closing Date (the “Third Lock-up Period”),
and with respect to the Additional Shares, if issued: (iv) the period commencing
on the Additional Shares Issuance Date to and including the date that is six
(6) months following the Additional Shares Issuance Date (the “Additional Shares
Lock-up Period”).

“Permitted Transfer” has the meaning set forth in Section 3(a).

“Permitted Transferee” has the meaning set forth in Section 3(a).

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of such entity.

“Purchase Agreement” has the meaning set forth in the Recitals.

“SEC” means the U.S. Securities Exchange Commission, or any successor entity
thereto.

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

“Shares” has the meaning set forth in the Recitals, provided, however, that for
the avoidance of doubt Shares shall not include shares of the Parent’s Common
Stock acquired by the Investor in the open market or in any other private
placement transaction occurring after the Closing Date.

“Transfer” means, with respect to the Shares, the offer for sale, sale, sale of
any option or contract to purchase, purchase of any option or contract to sell,
grant of any option, right or warrant to purchase, or other transfer or
disposition or encumbrance (or any transaction or device that is designed to or
could be expected to result in the transfer or the disposition by any Person at
any

 

2



--------------------------------------------------------------------------------

time in the future), whether directly or indirectly, of such Shares, and shall
include the entering into of any swap, hedge or other derivatives transaction or
other transaction that transfers to another, in whole or in part, any rights,
economic benefits or consequences, or risks of ownership, including by way of
settlement by delivery of such Shares or other securities in cash or otherwise
or transferring, by gift or otherwise, any of the Shares to owners of the
Investor; provided, however, that Transfer shall not include any transfer to a
shareholder of the Investor provided that such transferee has executed the
Joinder (as defined below) to evidence its agreement to be bound by the terms
and restrictions of this Agreement and has executed the Indemnification
Undertaking required under the Purchase Agreement.

(b) Interpretation. Unless otherwise noted:

(i) All references to laws, rules, regulations and forms in this Agreement shall
be deemed to be references to such laws, rules, regulations and forms, as
amended from time to time or, to the extent replaced, the comparable successor
thereto in effect at the time.

(ii) All references to agencies, self-regulatory organizations or governmental
entities in this Agreement shall be deemed to be references to the comparable
successor thereto.

(iii) All references to agreements and other contractual instruments shall be
deemed to be references to such agreements or other instruments as they may be
amended from time to time.

(iv) Whenever the words “include,” “includes,” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

(v) All references to “fifty percent (50%) of all Initial Shares” or
“seventy-five percent (75%) of all Initial Shares” shall be deemed to mean fifty
percent (50%) or seventy-five percent (75%) (as the case may be) of the
aggregate number of Initial Shares issued to the Investor in connection with the
consummation of the Transaction, adjusted in each case for any stock split,
stock dividend, recapitalization, reorganization or similar event that occurs
after the date of this Agreement.

2. Transfers. During the applicable Lock-up Period, Transfers of the Initial
Shares or Additional Shares, as the case may be, shall not be permitted except:
(i) as approved by Parent, such approval not to be unreasonably withheld or
delayed, (ii) as conducted in accordance with this Section 2, or (iii) as set
forth in Section 3:

(a) The Investor agrees not to Transfer any portion of the Initial Shares during
the First Lock-up Period or any of the Additional Shares during the Additional
Shares Lock-up Period.

(b) The Investor agrees that, except as otherwise provided in Section 2(d), it
may Transfer (i) no more than fifty percent (50%) of all Initial Shares in the
aggregate, from the period beginning on the first calendar day following the end
of the First Lock-up Period until the last calendar day of the Second Lock-up
Period; and (ii) no more than seventy-five percent (75%) of all Initial Shares
in the aggregate (including any Initial Shares transferred in any prior Initial
Shares Lock-up Period), from the period beginning on the first calendar day
following the end of the

 

3



--------------------------------------------------------------------------------

Second Lock-up Period until the last calendar day of the Third Lock-up Period.
The transfer restrictions set forth in this Agreement shall cease to apply in
full to the Initial Shares commencing on the first calendar day immediately
following the last day of the Third Lock-up Period unless earlier terminated as
provided in Section 2(d).

(c) The transfer restrictions set forth in this Agreement shall cease to apply
to the Additional Shares commencing on the first calendar day immediately
following the last day of the Additional Shares Lock-up Period unless earlier
terminated as provided in Section 2(d).

(d) Notwithstanding the foregoing, the limitation on Transfers contained in
Sections 2(a), 2(b) and 2(c), as applicable, shall immediately terminate upon
(y) the announcement by any third party or by the Parent of an offer to acquire
at least fifty-one percent (51%) of the issued and outstanding shares of the
Parent’s Common Stock; or (z) the entry by the Parent into an agreement for the
sale of at least fifty-one percent (51%) of the Parent’s Common Stock or assets
to, or the merger or consolidation with, a third party (each, a “Restrictions
Release Event”).

(e) Notwithstanding the foregoing, the provisions of this Agreement shall have
no effect on the obligations under the Escrow Agreement, and the impact of the
Escrow Agreement shall control with respect to any Shares covered by the Escrow
Agreement.

3. Permitted Transfers; No Effect of Transfers.

(a) The limitations of Transfers contained in Section 2 above shall not apply to
the following transfers by the Investor (each a “Permitted Transfer”): (i)
transfer of Shares to the equity holders of the Investor, including Shares
transferred to a convertible loan holder who is also an equity holder of the
Investor; and (ii) transfer of Shares to non-equity holder convertible loan
creditors of the Investor as set forth on Schedule I to this Agreement;
provided, that the aggregate number of Shares transferred pursuant to this
Section 3(a)(ii) shall not exceed fifteen percent (15%) of the Shares (each, a
“Permitted Transferee”). No Transfer shall be deemed a Permitted Transfer
hereunder unless and until at the time of such Transfer, such Permitted
Transferee executes and delivers to the Parent a joinder agreement in form and
substance attached as Exhibit A hereto, to evidence its agreement to be bound
by, and to comply with, this Agreement (the “Joinder”). All references in this
Agreement to a Lock-up Period applicable to the Initial Shares or Additional
Shares, as the case may be, Transferred in a Permitted Transfer shall mean such
Permitted Transferee’s applicable pro rata portion of the Initial Shares or
Additional Shares, as the case may be.

(b) No Transfer of any Shares in violation of any provision of this Agreement
will be effective to pass any title to, or create any interest in favor of, any
Person.

(c) If Investor intentionally and knowingly attempts to so effect a Transfer in
violation of this Agreement, Investor will be deemed to have committed a
material breach of its obligations to the Parent hereunder.

 

4



--------------------------------------------------------------------------------

4. Restrictive Legend; Stop Transfer Instruction.

(a) Certificates or book entry share advice representing the Shares issued on or
after the Closing Date or on the Additional Shares Issuance Date must bear the
following legend or stop order in addition to any legend or stop order required
under the Securities Act:

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO A LOCK- UP
AGREEMENT BETWEEN THE OWNER OF SUCH SECURITIES AND TRANSENTERIX, INC. THAT
MATERIALLY RESTRICTS THE TRANSFERABILITY OF THE SECURITIES. BY ACCEPTING ANY
INTEREST IN SUCH SHARES THE PERSON ACCEPTING SUCH INTEREST SHALL BE DEEMED TO
AGREE TO AND SHALL BECOME BOUND BY ALL THE PROVISIONS OF SAID AGREEMENT. A COPY
OF THE AGREEMENT IS ON FILE WITH THE SECRETARY OF TRANSENTERIX, INC.”

(b) In order to ensure compliance with the provisions contained herein, the
Investor agrees that the Parent may issue appropriate “stop transfer”
certificates or instructions with the Parent’s transfer agent and registrar
against the transfer of the Initial Shares or Additional Shares, or otherwise
make adequate provision to restrict the transferability of the Initial Shares or
Additional Shares, in the event of a transfer other than in compliance with the
provisions of this Agreement and that it may make appropriate notations to the
same effect in its records.

(c) The Parent shall, as promptly as practicable after receipt of the
certificates representing the Shares from the Investor, cause the legend set
forth in Section 4(a) to be removed from the certificates representing Shares,
and shall immediately revoke the “stop transfer” instructions described in
Section 4(b) with respect to Shares, as and when such Shares cease to be subject
to the limitations on Transfer imposed by this Agreement (whether pursuant to
Section 2(a) or 2(b) of this Agreement or upon termination of this Agreement
pursuant to Section 6 hereof) and in connection with any Permitted Transfer.

5. Successors and Assigns; Third Party Beneficiaries. This Agreement shall inure
to the benefit of and be binding upon the successors and permitted assigns of
the parties hereto as provided herein and to the Permitted Transferees. No
Person other than the parties hereto and their successors and permitted assigns
is intended to be a beneficiary of this Agreement. This Agreement shall not be
assigned by the Parent except as provided herein. The Parent shall cause any
successor or assign (whether by merger, consolidation, sale of assets,
recapitalization, reorganization or otherwise) to assume this Agreement as a
condition to any such transaction.

6. Termination. This Agreement shall automatically terminate and be of no
further force or effect upon the earlier to occur of (a) the first Business Day
following the expiration of the Additional Shares Lock-up Period, (b) the first
Business Day following the expiration of the Third Lock-up Period if no
Additional Shares are issued and (c) as provided in Section 2(d) on a
Restriction Release Event; except that Section 3(c), 4(c) and Sections 5 through
20 of this Agreement shall survive termination under this Section 6.

7. Remedies. The Investor and the Parent, in addition to being entitled to
exercise all rights granted by law, shall be entitled to specific performance of
their rights under this Agreement. The Parent and the Investor agree that
monetary damages would not be adequate compensation for any loss incurred by
reason of breach of the provisions of this Agreement and hereby agree to waive
in any action for specific performance the defense that a remedy at law would be
adequate or that there is need for a bond.

 

5



--------------------------------------------------------------------------------

8. Notices. All notices, demands and other communications provide for or
permitted hereunder shall be made in writing and shall be made by registered or
certified first-class mail, return receipt requested, telecopy, electronic
transmission, courier service or personal delivery:

 

(a)    If to the Parent:      

                                                                

       with a copy, which shall not constitute notice, to:

                                                                           

       with a second copy, which shall not constitute notice, to:

                                                                

(b)   If to the Investor:         To all of the following:                    
                                                                 

 

6



--------------------------------------------------------------------------------

Copy to (which will not constitute notice):

 

                                                                            

 

  (c)

If to any transferee, as set forth in the applicable joinder agreement.

All such notices, demands and other communications shall be deemed to have been
duly given when delivered by hand, if personally delivered; when delivered by
courier, if delivered by international commercial courier service; five
(5) Business Days after being deposited in the mail, postage prepaid, if mailed;
and when receipt is acknowledged, if telecopied or electronically transmitted.
Any party to be given notice in accordance with this section may designate
another address or Person for receipt of notices hereunder.

9. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

10. Governing Law; Consent to Jurisdiction. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of Delaware, regardless
of the laws that might otherwise govern under applicable principles of conflict
of laws. Each of the parties (a) irrevocably submits itself to the personal
jurisdiction of each state or federal court sitting in the State of Delaware, as
well as to the jurisdiction of all courts to which an appeal may be taken from
such courts, in any suit, action or proceeding arising out of or relating to
this Agreement or any of the transactions contemplated herein, (b) agrees that
every such suit, action or proceeding shall be brought, heard and determined
exclusively in the Court of Chancery of the State of Delaware (provided that, in
the event subject matter jurisdiction is unavailable in or declined by the Court
of Chancery, then all such claims shall be brought, heard and determined
exclusively in any other state or federal court sitting in the State of
Delaware), (c) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from such court, (d) agrees
not to bring any suit, action or proceeding arising out of or relating to this
Agreement or any of the transactions contemplated herein in any other court, and
(e) waives any defense of inconvenient forum to the maintenance of any suit,
action or proceeding so brought.

11. WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT KNOWINGLY AND VOLUNTARILY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, SUIT OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

12. Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible to the fullest extent permitted by
applicable law in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the extent possible.

 

7



--------------------------------------------------------------------------------

13. Rules of Construction. Unless the context otherwise requires, references to
sections or subsections refer to sections or subsections of this Agreement.
Terms defined in the singular have a comparable meaning when used in the plural,
and vice versa.

14. Interpretation. The parties hereto acknowledge and agree that (a) each party
hereto and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision, (b) the rule of construction to
the effect that any ambiguities are resolved against the drafting party shall
not be employed in the interpretation of this Agreement and (c) the terms and
provisions of this Agreement shall be construed fairly as to all parties hereto,
regardless of which party was generally responsible for the preparation of this
Agreement.

15. Entire Agreement. This Agreement is intended by the parties as a final
expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto with respect
to the subject matter contained herein. There are no restrictions, promises,
representations, warranties or undertakings with respect to the subject matter
contained herein, other than those set forth or referred to herein. This
Agreement supersedes all prior agreements and understandings among the parties
with respect to such subject matter.

16. Further Assurances. Each of the parties shall execute such documents and
perform such further acts as may be reasonably required or desirable to carry
out or to perform the provisions of this Agreement.

17. Other Agreements. Nothing contained in this Agreement shall be deemed to be
a waiver of, or release from, any obligations any party hereto may have under,
or any restrictions on the transfer of securities of the Parent imposed by any
other agreement.

18. Counterparts; Facsimile Signatures. This Agreement may be executed in any
number of counterparts and by the parties hereto in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Facsimile or other
electronically scanned and transmitted signatures, including by email
attachment, shall be deemed originals for all purposes of this Agreement.

19. Amendments and Waivers. The terms of this Agreement may be amended and the
observance of any term hereof may be waived only by consent of the Parent and
the Investor.

20. Stock Splits, Stock Dividends & Other Similar Issuances. In the event of any
issuance of the Parent’s Common Stock hereafter to the Investor in connection
with any stock split, stock dividend, recapitalization, or similar
reorganization such shares shall become subject to this Agreement and shall be
endorsed with the legend set forth in Section 4(a) of this Agreement to the
extent that such shares are then subject to the restrictions on Transfer imposed
by this Agreement. For the avoidance of doubt the foregoing shall not apply to
shares of the Parent’s Common Stock acquired in the open market or in any other
private placement transaction occurring after the Closing Date.

[Remainder of page intentionally left blank.]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Lock-Up Agreement on the date first written above.

 

MST MEDICAL SURGERY TECHNOLOGIES LTD. By:   /s/ Motti Frimer Name:   Motti
Frimer Title:   Chief Executive Officer

Accepted:

 

TRANSENTERIX, INC. By:   /s/ Anthony Fernando Name:   Anthony Fernando Title:  
Chief Operating Officer

[Signature Page to Lock Up Agreement]



--------------------------------------------------------------------------------

Exhibit A

Form of Joinder

Agreement

ACKNOWLEDGMENT AND

AGREEMENT

Joinder to Lock-Up Agreement Relating to TransEnterix, Inc. Common Stock

WHEREAS, the undersigned (the “Transferee”) wishes to receive from MST Medical
Surgery Technologies Ltd., an Israeli private company (the “Transferor”),
                     shares, par value $0.001 per share, of common stock (the
“Common Stock”) of TransEnterix, Inc., a Delaware corporation (the “Parent”);

WHEREAS, the Common Stock is subject to that certain Lock-Up Agreement, dated as
of October 31, 2018, and as further amended from time to time (the “Agreement”),
by and between the Parent and Transferor. Capitalized terms used herein and not
otherwise defined are given the meaning assigned to such terms in the Agreement;

WHEREAS, the Transferee has been given a copy of the Agreement and afforded
ample opportunity to read it, and the Transferee is thoroughly familiar with its
terms; and

WHEREAS, pursuant to the terms of the Agreement, the Transferor may not Transfer
all or any portion of the Transferor’s Common Stock unless in compliance with
the Agreement and in accordance with Section 2 and Section 3 thereof. This
Acknowledgment and Agreement constitutes a joinder agreement as contemplated by
Section 3(a) of the Agreement. Without limiting the foregoing, the Transferee
acknowledges that all references in this Agreement to a Lock-up Period
applicable to the Initial Shares or Additional Shares, as the case may be,
Transferred in a Permitted Transfer shall mean the Transferee’s applicable pro
rata portion of the Initial Shares or Additional Shares, as the case may be.

NOW, THEREFORE, in consideration of the mutual premises contained herein and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, and to induce the Transferor to transfer such Common Stock
to the Transferee and the Parent to permit such transfer, the Transferee does
hereby acknowledge and agree that (i) the Transferee has been given a copy of
the Agreement and ample opportunity to read it, and is thoroughly familiar with
its terms, (ii) the shares of Common Stock are subject to the terms and
conditions set forth in the Agreement and (iii) the Transferee shall become a
party to the Agreement and shall be fully bound, severally and not jointly with
any other party to the Agreement, by, and subject to, all of the covenants,
terms and conditions of the Agreement, mutatis mutandis and solely with respect
to the Shares transferred to the Transferee, as though an original party
thereto.

[Remainder of page intentionally left blank.]

 

A-1



--------------------------------------------------------------------------------

Signed this          day of                     , 20    ,

 

TRANSFEREE By:  

         

Name: Title:

[Signature Page to Joinder Agreement]